Citation Nr: 0127189	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  99-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder.

4.  Entitlement to service connection for arthritis of the 
cervical spine.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for fainting spells.

7.  Entitlement to service connection for nausea.

8.  Entitlement to service connection for a bilateral eye 
disorder.

9.  Entitlement to service connection for residuals of a nail 
in the right foot.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from November 1945 to October 
1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the veteran's claims file 
was subsequently transferred to the RO in Cleveland, Ohio.

By a decision of September 29, 2000, the Board denied the 
veteran's claims on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a motion by the Secretary of 
Veterans Affairs, vacated the Board's September 29, 2000 
decision and remanded the matter to the Board for 
readjudication, to include consideration of the applicability 
of the Veterans Claims Assistance Act of 2000 (VCAA).

A rating decision in August 1996 denied entitlement to 
service connection for an acquired psychiatric disorder.  A 
rating decision in September 1984 denied entitlement to 
service connection for a back disorder.  A decision of the 
Board in May 1982 denied entitlement to service connection 
for a cardiovascular disorder.  Those decisions are final.  
38 U.S.C.A. §§ 7104(b), 7105.  The veteran has attempted to 
reopen his claims of entitlement to service connection for an 
acquired psychiatric disorder, a back disorder, and a 
cardiovascular disorder.  The RO found that the additional 
evidence presented or secured since the prior final 
disallowances of those claims was not new and material, and 
the current appeal on those issues ensued. 


FINDINGS OF FACT

1.  A rating decision in August 1966 denied a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.

2.  Additional evidence added to the record since August 1966 
concerning the veteran's psychiatric status is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for an 
acquired psychiatric disorder.

3.  A rating decision in September 1984 denied a claim of 
entitlement to service connection for a back disorder.

4.  Additional evidence added to the record since September 
1984 concerning the veteran's back is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a back disorder.

5.  A decision of the Board in May 1982 denied a claim of 
entitlement to service connection for a cardiovascular 
disorder.

6.  Additional evidence added to the record since May 1982 
concerning the veteran's cardiovascular system is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
cardiovascular disorder.

7.  There is no competent medical evidence that post-service 
arthritis of the cervical spine is related to any incident or 
manifestation during the veteran's period of active service.

8.  There is no competent medical evidence that the veteran 
has a disability manifested by headaches, fainting spells, 
and nausea which related to his period of active service.

9.  There is no competent medical evidence that a current 
bilateral eye disorder is related to any incident or 
manifestation during the veteran's period of active service.  

10.  There is no competent medical evidence that the veteran 
has a disability related          to stepping on a nail with 
his right foot in service in December 1946.

11.  All relevant evidence necessary to decide the veteran's 
claims on appeal has   been obtained by the RO.  
  

CONCLUSIONS OF LAW

1.  A rating decision in August 1966, denying entitlement to 
service connection for an acquired psychiatric disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991). 

2.  Additional evidence presented or secured since August 
1966 is not new and material, and a claim of entitlement to 
service connection for an acquired psychiatric disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001); 38 C.F.R. §§ 3.303(c), 4.9 (2001). 

3.  A rating decision in September 1984, denying entitlement 
to service connection for a back disorder, is final.  
38 U.S.C.A. § 7105 (West 1991).

4.  Additional evidence presented or secured since September 
1984 is not new and material, and a claim of entitlement to 
service connection for a back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

5.  A decision of the Board in May 1982, denying entitlement 
to service connection for a cardiovascular disorder, is 
final.  38 U.S.C.A. § 7104(b) (West 1991).

6.  Additional evidence presented or secured since May 1982 
is not new and material, and a claim of entitlement to 
service connection for a cardiovascular disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).

7.  Arthritis of the cervical spine was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.307, 3.309 
(2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159). 

8.  A disability manifested by headaches, fainting spells, 
and nausea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159). 

9.  A bilateral eye disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159). 

10.  Residuals of a nail in the right foot were not incurred 
in or aggravated by  service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2001); 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. 
§ 3.159).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
See Veterans Claims Assistance Act of 2000, 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

With regard to the veteran's attempts to reopen claims of 
entitlement to service connection for an acquired psychiatric 
disorder, a back disorder, and a cardiovascular disorder, the 
Board notes that the VCAA provides that nothing in the 
section of the Act pertaining to the duty of VA to assist a 
claimant shall be construed to require VA to reopen a claim 
which has been disallowed except when new and material 
evidence has been presented or secured as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West Supp. 
2001).

With regard to the veteran's claims of entitlement to service 
connection for arthritis of the cervical spine, headaches, 
fainting spells, nausea, a bilateral eye disorder, and 
residuals of a nail in the right foot, the Board finds that 
VA has complied with the requirements of the VCAA.  The 
veteran has not identified any evidence which may be 
pertinent to those claims which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish service connection for a disability 
claimed to have been incurred during active service. The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claims of entitlement to service connection for arthritis of 
the cervical spine, headaches, fainting spells, nausea, a 
bilateral eye disorder, and residuals of a nail in the right 
foot and that the notice provisions of the VCAA have been 
complied with.  

Specifically with regard to the claims for service connection 
for arthritis of the cervical spine and a bilateral eye 
disorder, because there is no evidence of an in-service 
injury, disease, or event involving the cervical spine or the 
eyes, and no evidence of any disorder of the cervical spine 
(which, instead, is associated with a post-service motor 
vehicle accident) or eyes until over three decades after 
service, the Board finds there is sufficient medical evidence 
to make a decision on these claims.  A medical examination or 
opinion is not necessary to make a decision on these claims, 
and would not aid in substantiating the claim, because there 
is no in-service injury or disease of the cervical spine or 
eyes to which a medical opinion could relate the post-service 
findings or diagnoses.  See 38 U.S.C.A. § 5103A(d) (West 
Supp. 2001).  

With regard to lay statements submitted in 1999 to the effect 
that the veteran was treated from October 1947 to 1949 by a 
private physician for an unspecified illness, the record 
reflects that the physician to whom the lay statements refer 
is deceased and the physician's records of treatment of the 
veteran could not be found.  In this case, VA is not required 
to further assist the veteran with regard to obtaining the 
referenced private physician treatment records because "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(d)).  Therefore, 
the Board will proceed to consider on the merits the 
veteran's claims of entitlement to service connection for 
arthritis of the cervical spine, headaches, fainting spells, 
nausea, a bilateral eye disorder, and residuals of a nail in 
the right foot.


I. Acquired Psychiatric Disorder

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A.  §§ 1110, 1131.  Personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation concerning service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.   

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction or 
by the Board, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104(b), 7105.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

At the time of the prior final rating decision in August 1966, 
which denied entitlement to service connection for an acquired 
psychiatric disorder, then termed a "nervous condition," the 
evidence included the veteran's service medical records and a 
VA medical certificate dated in May 1966.

The veteran's service medical records showed that, in December 
1946 and again in March 1947, he was hospitalized for 
evaluation of ill-defined episodes of confusion and 
hallucinations.  The final diagnosis in April 1947 was passive 
dependency reaction, chronic, moderate, manifested by dizzy 
spells, headaches, nostalgia, catastrophic dreams, and 
emotional tension.  The treating physician stated an opinion 
that "these spells are on a functional basis associated with 
his underlying passive dependency personality."  At an 
examination for separation in September 1947, with regard to 
the veteran's psychiatric status, it was stated that he was 
being discharged in accordance with Army regulations.

The VA medical certificate in May 1966 contained a diagnosis 
of anxiety syndrome.

The evidence of record in August 1966 did not contain any 
competent medical evidence relating an acquired psychiatric 
disorder to the veteran's period of active service.  The 
rating decision in August 1966 found that a passive aggressive 
personality, shown during active service, is not a disability 
for which service connection may be granted.

The additional evidence added to the record since August 1966 
consists of the report of a VA examination in January 1981 and 
lay statements by 2 friends of the veteran and the veteran's 
sister.  The diagnosis at the VA examination in January 1981 
was chronic anxiety state.  The veteran complained that he had 
had psychiatric symptoms since his period of active service, 
but the examiner did not relate a post-service acquired 
psychiatric disorder to his period of active service.  The 
veteran's sister stated that he was treated by a private 
physician for a "nerve problem" from the time of his 
separation from active service until sometime in 1949.  The 
veteran's friends also stated that the veteran was treated by 
the private physician during that period of time.

The additional medical evidence added to the record since 
August 1966 is not new because the diagnosis in January 1981 
was essentially the same as shown on the VA medical 
certificate of May 1966.  Nor is the additional evidence 
probative as to the basis of the prior final denial of the 
claim for service connection for an acquired psychiatric 
disorder, because it does not contain any competent medical 
evidence relating a post-service acquired psychiatric disorder 
to the veteran's period of active service.  The veteran's 
sisters and his friends, as laypersons without medical 
training or expertise, are not qualified to render a diagnosis 
of his psychiatric status in the late 1940s.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board, 
therefore, finds that the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for an 
acquired psychiatric disorder.  The Board notes that the law 
does not permit service connection for the personality 
disorder which the veteran was found to have while he was on 
active duty.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.303(c), 4.9, 3.156(a).

II. Back Disorder

At the time of the prior final denial of service connection 
for a back disorder in September 1984, the evidence included 
the veteran's service medical records and a 
VA medical certificate dated in August 1984.  The service 
medical records showed a single complaint of back pain in 
September 1946.  At that time, the veteran complained of pain 
in the region of T9-10.  X-rays were negative.  No back 
disorder was diagnosed.  At the examination for separation in 
September 1947, it was noted that the veteran had no 
musculoskeletal defects.  In August 1984, many years after 
the veteran's separation from service, a VA physician noted 
the veteran's complaint of backache; a back disorder was not 
diagnosed.

The additional evidence added to the record since September 
1984 does not contain any medical evidence concerning the 
veteran's back.  The additional evidence consists only of the 
veteran's statements that he has a back disorder related to 
an injury in service in July 1946 when he and another soldier 
were lifting an engine out of a vehicle.  However, the 
veteran, as layman without medical training or expertise, is 
not qualified to render a medical diagnosis or to offer an 
opinion as to the etiology of a medical condition.  Espiritu, 
2 Vet. App. at 494-5.  His statements concerning his back 
thus have no probative value.  The Board concludes that the 
additional evidence is not new and material, and so the 
veteran's claim for service connection for a back disorder is 
not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).

III. Cardiovascular Disorder

At the time of the Board's decision in May 1982, denying 
entitlement to service connection for a cardiovascular 
disorder, the evidence of record included service medical 
records, post-service medical records, the report of a VA 
examination, and statements by a private physician.  The 
service medical records were entirely negative for any 
complaints, findings, or treatment of any disease or 
abnormality of the cardiovascular system.  Post-service 
private medical records contained the following diagnoses: in 
February 1951, coronary insufficiency due to unknown cause; 
in July 1977, rule out myocardial infarction; and, in April 
1978, myocardial ischemia with anginal syndrome.  At the VA 
examination in January 1981, the diagnoses were hypertensive 
vascular disease, coronary artery disease, and history of 
myocardial infarctions.  In February 1980 and January 1981, 
the private physician, Wilson O. Grimm, MD, stated that he 
had treated the veteran for a severe heart attack, 
hypertension, and angina pectoris.

In May 1982, the Board denied entitlement to service 
connection for hypertensive vascular disease and coronary 
artery disease on the basis that those disorders were not 
related to the veteran's period of active service.

The additional evidence added to the record since May 1982 
includes VA treatment records dated from June 1983 to 
February 1999, which contain diagnoses of several 
cardiovascular disorders, including hypertension and coronary 
artery disease, and statements by the veteran.  The 
additional evidence does not contain any competent medical 
evidence relating a current cardiovascular disability to the 
veteran's period of active service.  The veteran's statements 
to the effect that he believes that his post-service 
cardiovascular disorders are related to his active service 
have no probative value, because he is not qualified to offer 
an opinion on a question of medical causation.  Espiritu at 
494-5.  The Board concludes that the additional evidence 
concerning the veteran's cardiovascular system is not new and 
material, and so the veteran's claim for service connection 
for a cardiovascular disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a).

IV. Arthritis of Cervical Spine

Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (66 Fed. Reg. 45630, August 29, 
2001).

The veteran's service medical records are entirely negative 
for any complaint, diagnosis, or treatment of any disorder or 
abnormality of the cervical spine.

Records of a private hospital show that, in August 1980, the 
veteran complained of cervical pain.  He had been in a motor 
vehicle accident the previous day.  The diagnosis was acute 
myositis, left cervical area.  Later that month, he was seen 
again for a complaint of neck pain, and the diagnoses were 
acute cervical myositis, severe cervical spondylosis, and 
traumatic radiculitis.  A diagnosis of cervical spine 
arthritis was confirmed at a VA examination in January 1981 
and in VA outpatient treatment notes in the early 1980s.  
There is no competent medical evidence relating post-service 
arthritis of the cervical spine to the veteran's period of 
active service.  The veteran has contended that there is such 
a relationship, but his statements have no probative value, 
in that he is not qualified to offer an opinion on a question 
of medical causation.  Espiritu.  The Board, therefore, finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for arthritis of the 
cervical spine.  38 U.S.C.A. §§ 1110, 1131.


IV. Headaches, Fainting Spells, and Nausea

The Board notes that the veteran has a long history of 
subjective complaints of headaches, fainting spells/syncope, 
and nausea, which began in service and have continued in 
post-service years.  However, no physician has ever diagnosed 
a disability manifested by such subjective complaints.  Those 
complaints have been consistently found by physicians to be 
symptoms or manifestations of hypertension, cardiac 
disorders, or psychiatric disorders, all of which are non-
service connected disorders.  There is no competent medical 
evidence relating a disability manifested by headaches, 
fainting spells, and nausea to the veteran's service or to a 
service connected disability.  Therefore, the Board concludes 
that a disability manifested by headaches, fainting spells, 
and/or nausea was not incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131.

V. Bilateral Eye Disorder

The veteran's service medical records are entirely negative 
for any complaint, diagnosis, or treatment of an eye injury 
or eye disease.  At the examination for separation in 
September 1947, there were no eye abnormalities.

At a VA examination in January 1981, the veteran's eyes were 
found to be normal.

In April 1984, at a VA outpatient clinic, the veteran 
complained that his eyes would swell and become red several 
times per year.  He stated that he believed that he might 
have gotten metal in his eyes in service.  After an 
examination, the examining physician diagnosed early mild 
hypertensive retinopathy, early senile macular degeneration 
of both eyes and sparkles and loss of vision due to increased 
blood pressure.  The physician noted that the veteran's blood 
pressure was not under control and could be causing his 
reported blurred vision.

There is no competent medical evidence that hypertensive 
retinopathy, senile macular degeneration, or any other eye 
disorder is related to any incident or manifestation during 
the veteran's period of active service.  His statement in 
1984 concerning the possible etiology of his eye complaints 
at that time has no probative value.  Espiritu.  Therefore, 
the preponderance of the evidence is against the claim for 
service connection for a bilateral eye disorder.  38 U.S.C.A. 
§§ 1110, 1131.

VI. Residuals of Nail in Right Foot

The veteran's service medical records disclose that, in 
December 1946, he stepped on a nail with his right foot.  The 
wound was cleaned and the veteran received a tetanus booster 
shot.  The next day, the veteran's right foot was examined 
and the diagnosis was cellulitis of the plantar surface of 
the right foot secondary to a nail injury.  Subsequent 
service medical records are negative for complaints or 
findings concerning the right foot.  At the examination for 
separation in September 1947, the veteran's feet were found 
to be normal.

There is no post-service medical evidence of record showing 
any residual disability of the right foot related to the 
injury sustained in December 1946.  In the absence of proof 
of a present disability, there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, entitlement to service 
connection for residuals of a nail in the right foot is not 
established.  38 U.S.C.A. §§ 1110, 1131.

As the preponderance of the evidence is against the veteran's 
claims for service connection for arthritis of the cervical 
spine, headaches, fainting spells, nausea, a 

bilateral eye disorder, and residuals of a nail in the right 
foot, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 


ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for an acquired 
psychiatric disorder, a back disorder, and a cardiovascular 
disorder, the appeal on those issues is denied.

Service connection for arthritis of the cervical spine, 
headaches, fainting spells, nausea, a bilateral eye disorder, 
and residuals of a nail in the right foot is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 

